Citation Nr: 1231517	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  11-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disorder. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1956 to June 1959 and September 1959 to August 1962.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2012, the Veteran and his wife testified at the RO before the undersigned Veterans Law Judge. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right shoulder disorder, hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2005 RO rating decision denied the Veteran's claim for service connection for a right shoulder disorder.

2.  New evidence associated with the claims file since the August 2005 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disorder, and raises a reasonable possibility of substantiating the claim for service connection for a right shoulder disorder.


CONCLUSIONS OF LAW

1.  The August 2005 RO rating decision that denied the Veteran's claim for service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  As evidence received since the RO's August 2005 denial is new and material, the criteria for reopening the Veteran's claim for service connection for a right shoulder disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  

In this case, the Veteran's application to reopen the claim for service connection for a right shoulder disorder was received in March 2010.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in July 2010.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  To the extent that this claim has been reopened, any failure of VA to provide the Veteran the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.
New and Material Evidence

The RO denied the Veteran's claims of entitlement to service connection for a right shoulder disorder in August 2005 on the basis that the evidence did not show that the Veteran's current right shoulder disorder was related to his military service.  The Veteran was notified of the unfavorable decision but did not submit a Notice of Disagreement (NOD) or otherwise indicate disagreement within one year.  As such, the August 2005 rating decision is final. 38 U.S.C.A. § 7105(c).

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the August 2005 denial includes a May 2012 private treatment record including a history of injured right shoulder with increased pain due to arthritis.  Consequently, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for a right shoulder disorder to include in-service injury.  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right shoulder disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To that extent, the appeal is granted.



ORDER

New and material evidence has been received to reopen the claim for service connection for a right shoulder disability; to this extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for hearing loss, tinnitus, and right shoulder disabilities is warranted.  As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are applicable to this appeal.

Hearing Loss and Tinnitus

The Veteran contends that he currently suffers from bilateral sensorineural hearing loss and tinnitus as a result of acoustic trauma he suffered while serving as a radio operator in active duty service.

The Veteran was afforded a VA audiological examination in October 2010.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  Although the VA examiner determined that the Veteran's hearing loss and tinnitus were not related to his in-service noise exposure, it seems that the VA examiner was unaware of the holding in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), which indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Based on the above, the Veteran must be afforded a new VA audiological examination to determine the likely nature and etiology of his current bilateral hearing loss and tinnitus. 
Right Shoulder Disability

The Veteran contends that he currently suffers from a right shoulder disability that is the result of an injury sustained in active duty service.  Specifically, he claims that a fall from while ice skating in service caused his current problems.

The Veteran was afforded a VA examination in November 2011.  The VA examiner determined that the Veteran's current right shoulder disorder was not related to the injury in service as the injury in service was minor and likely resolved.  However, the VA examiner also noted that the Veteran's claims file was not reviewed.  The examiner failed address pertinent evidence within the claims file including the Veteran's continued complaints of right shoulder pain between December 1959 and upon separation in June 1962.  Based on the above, the Veteran must be afforded a new VA examination to determine the likely nature and etiology of his current right shoulder disorder. 

Finally, the Board notes that post-service treatment records that have been associated with the claims file pertain to VA and private medical treatment received by the Veteran through August 2012.  However, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain outstanding records of treatment received by the Veteran for the disabilities at issue from VA and non-VA medical providers.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After all records/responses received are associated with the claims file, the RO should return the claims file to the audiologist who performed the October 2010 VA examination of the Veteran for an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that a bilateral hearing loss disorder or tinnitus had its onset in or is otherwise related to the Veteran's period of military service to include whether it is consistent with his complaints of in-service acoustic trauma. 

If the October 2010 VA examiner is no longer available, the claims folders should be provided to another audiologist who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

The entire claims file must be made available to the examiner, and the reports of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The rationale for the opinion must also be provided.

3.  The RO should also return the claims file to the physician who performed the November 2011 VA examination of the Veteran.  The physician should be instructed to review the record and to provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any current right shoulder disorder was incurred in or aggravated by the Veteran's active service to include an in-service right shoulder injury.  The opinion must specifically reference the Veteran's in-service injury and continued complaints of shoulder pain. 

If the November 2011 examiner is no longer available, the claims folders should be provided to another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

The entire claims file must be made available to the examiner, and the reports of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The rationale for the opinion must also be provided.

4.  If the Veteran fails to report for a scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


